Citation Nr: 0925066	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  02-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The appellant claims that her deceased spouse had recognized 
service in the Armed Forces of the United States.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to VA death pension benefits on the basis that her deceased 
spouse did not have qualifying service as a Veteran.

The Board denied the appellant's claim in April 2003.  The 
appellant appealed this decision.  In December 2005, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an Order that vacated the Board's April 2003 decision 
and remanded the matter to the Board for additional 
development.  The Board thereafter remanded the case in July 
2006 for evidentiary and procedural considerations.  


FINDING OF FACT

Appellant's deceased spouse did not have qualifying service 
as a Veteran.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 
3.203 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VA satisfied the duty to notify by means of a letter dated in 
October 2006.  The October 2006 letter requested that the 
appellant submit medical evidence and evidence of her 
spouse's service.  The appellant was told of her and VA's 
respective duties in obtaining evidence.  The letter further 
informed the appellant of the evidence acceptable to 
establish qualifying service and the evidence unacceptable to 
establish qualifying service, including guerrilla service.  
She was asked to submit information and/or evidence to the 
RO.

Here, the appellant was not provided with notice as to 
Veteran status prior to the initial adjudication by the RO.  
However, since notice was provided by the October 2006 
letter, she has had a meaningful opportunity to participate 
effectively in the processing of her claim as she had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Indeed, she 
was afforded additional adjudication by the RO's issuance of 
a supplemental statement of the case in April 2009.  
Therefore, she has not been prejudiced by this timing defect.

Additionally, while the appellant may not have been told of 
all the requirements to substantiate her claim for VA 
benefits, her claim fails because the evidence demonstrates 
that her spouse had no qualifying service as a Veteran, an 
element for which she was provided notice.  As the appellant 
fails to meet the first element outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Veteran status, any 
question as to the remaining Dingess elements are moot, and 
lack of notice regarding any additional elements cannot 
result in prejudice to the appellant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant has not identified any additional relevant records.

Assistance shall also include obtaining a medical opinion 
when such an opinion is necessary in order to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Because the appellant has failed to establish 
her spouse's status as a Veteran, an opinion would not 
substantiate the appellant's claim.  As such, it is not 
prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

For these reasons the Board finds that VA has satisfied its 
duty to notify and the duty to assist to the extent necessary 
in this case.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008); Dingess v. Nicholson, 
19 Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


II.  Eligibility for VA Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a Veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).  

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2008).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2008).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2008).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2008).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. § 3.40(c), (d).  
Service department certifications will be accepted to 
establish unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946.  38 
C.F.R. § 3.40(d).  Moreover, it has been held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Here, prior to the Board's previous decision in this matter 
in April 2003, the appellant provided several documents from 
the Philippine Army in an effort to establish entitlement to 
VA benefits, including certifications from General 
Headquarters Armed Forces of the Philippines, Office of the 
Adjutant General, dated in December 1996 and August 2001, a 
Philippine Army certificate, dated in February 1946, and an 
Affidavit for Philippine Army Personnel.  Appellant has also 
more recently provided duplicate copies of these and 
additional documents in support of her claim, including 
another Philippine Army certificate, dated in February 1949.  
However, the Philippine government has its own laws and 
regulations which permit recognition of military service that 
is not recognized by the U.S. Army.  The documents submitted 
by the appellant continue to fail to satisfy the requirements 
of 38 C.F.R. § 3.203 as acceptable proof of service, as they 
are not official documents of the appropriate U.S. service 
department.  Therefore, these documents may not be accepted 
as verification of the appellant's deceased spouse's service 
for the purpose of receiving VA benefits.

The appellant also provided an affidavit from two individuals 
indicating that they served with her deceased spouse in the 
Philippine Army during World War II, a more recent version of 
which now includes two service numbers reportedly 
attributable to appellant's deceased spouse.  Similarly, this 
document may not be accepted as verification of service for 
the purpose of the appellant receiving VA benefits because 
only official documents of the appropriate U.S. service 
department can serve that purpose.

Finally, in July 1975, the Department of the Army reported 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  The service department's findings are binding and 
conclusive upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  In addition, following the Court's observation in 
December 2005 that the RO had not provided the service 
department with all of the possible names, birth dates, 
and/or Army service numbers (ASNs) by which the appellant's 
deceased spouse may have been identified, the record reflects 
that the lack of service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces, was again 
verified by the service department in February 2009, despite 
the use of all additional alternative first names, birth 
dates, and ASNs.  The appellant has also provided no further 
evidence that would warrant yet another request for re-
certification from the service department.  

In short, because the appellant's deceased spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces, he is not considered a "Veteran" for 
purposes of establishing eligibility to VA benefits.  
Therefore, the appellant's claim for VA benefits must 
continue to be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


